Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/15/22 has been entered.
Applicant’s election without traverse of Group I in the reply filed on 0/23/22 is acknowledged. Claims 35, and 37 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group Il, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-21, 23-27, and 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Xu Shi et al (U. S. Patent Application: 2011/0140367, here after Shi), further in view of Edwin H. T. Teo et al, J. Vac. Sci. Technol. A 25(3), May/Jun 2007, 421-424, here after Teo).
Claim 18 is rejected. Shi teaches a method of depositing a coating on a substrate (10), the method comprising: (a) depositing a first layer of ta-C on a substrate, said first layer having a first hardness a first thickness of 100 nm or greater (0.35 um for 16’) via CVA(FCVA) [table 4A, 0091]; 
(b) depositing a second layer of ta-C on a substrate (second layer of 15’, or 152), said second layer having a second hardness and a second thickness of 10 nm or less [table 3A], and 
(c) repeating step (a) and (b) at least once [fig. 1, 0091]. Shi also teaches the hardness of the first layers (16’) [table 4A] is greater than the hardness of the second layers (15’) [table 3A]. Shi teaches depositing the second (15’) layer via sputtering [0051] and not via CVA process. Teo teaches depositing multilayer of DLC (ta-C) film comprising depositing hard and soft alternative layer by CVD(FCVD) process by changing operating bias voltage [page 422 column 2 lines 10-22]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on substrate as Shi teaches, where the second coating is deposited by CVA, because it is an alternative way to deposit soft layers as well. Teo also teaches by changing the soft/hard sublayer ratio, the hardness of the film changes [fig. 3], more than 2800HV. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on substrate as Shi and Teo and change soft/hard sublayer ratio to reach to hardness of more than 4000HV (40 GPa), because Teo teaches changing the ratio of soft/hard sublayer changes the hardness of the layers.
Claim 19 is rejected as Shi teaches continuously depositing the coating on the substrate and repeating the steps to provide a coating comprising at least 5 such first layers and at least 4 such second layers (since there are n layers, therefore there would be obvious to have 5 layers of first and 4 layers of second layers) [fig. 1].
Claim 20 is rejected. Teo teaches using a substantially continuous CVA process for the first and second layers using the same CVA source is a FCVA source [Il. Experimental, A. Film Preparation]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on substrate as Shi and Teo teaches, the first and the second layers are deposited using the same CVA source, because Teo teaches alternative way for depositing hard layer (without applying bias voltage) and soft layers (with applying bias voltage) to substrate.
Claim 21 is rejected. Teo teaches using a CVA process for the first and second layers using the same CVA source is a FCVA source [Il. Experimental, A. Film Preparation]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on substrate as Shi and Teo teaches, the first and the second layers are deposited using the CVA source, because Teo teaches alternative way for depositing hard layer (without applying bias voltage) and soft layers (with applying bias voltage) to substrate. Teo teaches method comprising (a) depositing the first layer (hard layer) using a CVA process at a first bias voltage (zero voltage, or no bias); (b) depositing the second layer (soft layer) using a CVA process at a second bias voltage more negative than the first (negative voltage) [page 422 column 2 lines 10-22].
Claim 23 is rejected as Teo teaches the hardness of the second layers are 1500HV or less [page 422 column 1 lines 18-20] (less than 30Gpa or 2059HV which covers the claimed range).
Claim 24 is rejected as Shi teaches the harnesses of the first layers are less than 7000HV [table 4A]. Although Teo does not teach less than 7000HV, however it is to skill of an ordinary person to change the bias and change the hardness of the film. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on substrate as Shi and Teo
teaches, where the first layer has hardness of less than 7000HV, because it is obvious to change the bias voltage and change the hardness of the layer.
Claim 25 is rejected as Shi teaches the thickness of the second layer is less than 10 nm (including 2nm) [0061, table 3A].
Claim 26 is rejected as Shi teaches the thickness of the first layers is 200nm or greater [tale 4A).
Claim 27 is rejected as Shi teaches the ratio of the thicknesses of the first layers to second layers is from more than 100(including 150) [0047].
Claim 29 is rejected as Shi teaches step of depositing a seed layer (14) onto the substrate prior to depositing the first layer (16’) in step a) [fig. 1, 0065].
Claims 30-31 are rejected as Shi teaches depositing a seed layer (14) on adhesive layer (12) [fig. 1]. Shin also teaches when the adhesive layer presents, there is no need for seed layer [(0064-0065, 0090], which in fact it means that the adhesive layer acts also as a seed layer. Shin also teaches the adhesive layer (seed layers) is titanium [0090].
Claim 32 is rejected. Shi and Teo teach the limitation of claim 29, and Shi also teaches the seed layer has a thickness of 0.05-0.3 um [0065].
Claim 33 is rejected as Shi teaches total thickness of the coating is more than micron [claim 14].
Claim 34 is rejected as Shi teaches the total thickness of the coating is more than 1 micron (including more than 5 microns or greater) [claim 14], furthermore by repeating the process(n) the coating can be thicker and thicker.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Carl Gang Chen et al (U. S. Patent Application: 2014/0137967, here after Chen), further in view of Xu Shi et al (U. S. Patent Application: 2011/0140367, here after Shi), and Edwin H. T. Teo et al, J. Vac. Sci. Technol. A 25(3), May/Jun 2007, 421-424, here after Teo).
Claim 28 is rejected. Chen teaches a method of depositing diamond layer carbon on stainless steel substrate [0057], wherein the thickness of the layer has to be optimized to reduce the stresses [0058]. Chen does not teach depositing carbon layer based on claim 1. Shi and Teo teach a method depositing carbon layers to reduce stress [Shi 0001, Teo abstract] on a steel substrate [0063]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making coating on stainless steel substrate of Chen wherein the carbon layer is deposited by method of Shi and Teo, because it helps to reduce stress.
Response to Arguments
Applicant's arguments filed 09/15/22 have been fully considered but they are not persuasive. The applicant argument regarding combination of Shi and Teo is not persuasive. Although Shi teaches thick coating of soft layer in favor of impact stress in one embodiment, however in another embodiment thin soft layers(sputtering) is in favor of hardness and strength of the coating [0022]. Therefore, the applicant argument is not valid.
The applicant argues regarding thickness of soft and hard layers in Teo. Teo in fact teaches ratio of thickness of 3:1 to 1:3 and even within this range, the hardness of coating changes with the thickness ratio [fig. 3]. Furthermore, Teo teaches approaching hardness of more than 4000HV [see fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712421418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/           Primary Examiner, Art Unit 1712